By the Court.
C. recovered a judgment against D., in tbe court of common pleas.
On error to tbe district court, D. obtained a reversal of this judgment, and the case was remanded for a new trial. "Without objection by C., it was again tried in the common pleas, C. being present, prosecuting his action, and judgment rendered in favor of D. Afterward C., upon leave granted, and upon the record of the district court, filed a petition in error in the Supreme Court, to reverse said judgment of reversal.
Held: That C., by again trying the case in the common pleas, on its merits, without objection, waived the right to prosecute error to reverse said judgment of reversion.

Petition in error dismissed.